DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE) received 06 August 2022 and the amendments and remarks received 23 February 2022. Claims 1 - 31 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06 August 2022 has been entered. 
 
Claim Objections
Claim 11 is objected to because of the following informalities: Lines 10 - 11 of claim 11 recite, in part, “the receiving device that received the image and previously received images by the device that received the image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the receiving device that received the at least one received image and previously received images by the receiving device that received the at least one received image-- in order to maintain consistency with line 7 and line 9 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required. 
Claim 31 is objected to because of the following informalities: Lines 7 - 8 of claim 31 recite, in part, “at least one received images when a duplicate is found” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --at least one received image when a duplicate is found-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
The objection to claim 12, due to a minor informality, is hereby withdrawn in view of the amendments and remarks received 23 February 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “input/output module for receiving”, “an image archive for storing”, “a comparator… adapted to compare”, “a blocker… blocks” and “an archiver adapted to archive” in claims 11, 21, 22, 25 - 27 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection to claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendments and remarks received 23 February 2022.

Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. 
On pages 8 - 10 of the remarks the Applicant’s Representative argues that Adams et al., Cheng et al. and Candelore, alone and in combination “do not teach or suggest receiving an image from another device and blocking the receiving device from viewing the image”. With respect to Adams et al., the Applicant’s Representative argues that Adams et al. “is devoid from disclosing receiving an image from another device and blocking the receiving device from viewing the image” at least because Adams et al. disclose preventing a first device from transferring an image. With respect to Cheng et al., the Applicant’s Representative argues that Chen et al. “is also devoid from disclosing receiving an image from another device and blocking the receiving device from viewing the image.” With respect to Candelore, the Applicant’s Representative argues that “Candelore is also devoid from disclosing receiving an image from another device and blocking the receiving device from viewing the image.” 
The Examiner respectfully disagrees. 
Initially, the Examiner asserts that the broadest reasonable interpretation of “blocking the receiving device from viewing the image”, in view of the instant application, encompasses interpretations that include rejecting, deleting, and/or archiving the received image so as to block the receiving device from viewing the image, see at least page 2 paragraph 0010, page 4 paragraph 0020 and page 5 paragraph 0022 of the instant specification. 
In view of the above, the Examiner asserts that Adams et al. disclose “receiving an image at a device from at least one of another sending device or from multiple other sending devices; comparing the received image to at least one of archived images on the device that received the image and previously received images by the device that received the image;” and blocking the device receiving the image from viewing the received image or its corresponding matching image when a duplicate is found between the received image and images archived on the receiving device, at least the abstract, figures 1 and 3 - 6, page 1 paragraphs 0005, 0007 and 0010 - 0016, page 2 paragraph 0026, page 3 paragraphs 0030 - 0031, 0033, 0036, 0038 - 0039, and page 3 pargraph 0041 - page 4 paragraph 0045 of Adams et al. wherein they disclose that “FIG. 1 illustrates a configuration of a PC (personal computer) which can implement an image processing apparatus according to the present invention”, that an “image duplication prevention unit (DPU) 108 performs processing for determining, when receiving images from an external device such as a camera or a mobile phone, whether an image has been previously stored in the storage device 106. The DPU 108 compares a hash of metadata of the image to be received with a hash of metadata of each image already stored in the storage device”, (emphasis added) that in one embodiment after a hash collision is identified, which indicates two identical, i.e., duplicate, images, “the transfer of the image which is the subject of the hash collision with an already stored image may be permitted but a message is displayed to the user via the display 109 and/or the display of the external device that one of the two identical images will be deleted after the transfer”, (emphasis added) that in “FIG. 1, the DPU 108 is shown as a distinct unit from the CPU 101 which communicates with the CPU 101 via the bus 105. However, the DPU 108 may alternatively be implemented as a program run by the CPU 101”, (emphasis added) that in “step S401, the DPU 108 detects whether an external device such as a digital camera is connected to the I/F 110. In step S402, after the DPU 108 has detected that the digital camera is connected, the DPU 108 detects whether images are to be transferred from the digital camera to the computer. In step S403, after the DPU 108 has detected that images are to be transferred from the digital camera to the computer, the DPU 108 obtains metadata of an image to be transferred… In step S405, the DPU 108 compares the newly created hash of the metadata of the image to be transferred with a hash of metadata of each of any images previously stored in the PC 10. In step S406, if the DPU 108 determines that there is a hash collision which indicates that an image to be received from the digital camera is substantially identical to an image already stored on the PC 10” and that in an alternative embodiment “after the hash collision is identified, the transfer of the image which is the subject of the hash collision with an already stored image may be permitted but a message is displayed to the user via the display 109 and/or the display of the external device that one of the two identical images will be deleted after the transfer.” Thus, the Examiner asserts that, as shown herein above, Adams et al. disclose receiving an image from another device, comparing the received image to at least one of archived images on the device that received the image and previously received images by the device that received the image, and blocking the receiving device from viewing the image or its corresponding matching image when the received image is a duplicate on the receiving device at least because Adams et al. disclose a computer receiving an image from a digital camera, utilizing the computer to compare the received image with images already stored on the computer and deleting, i.e., blocking from viewing, one of the received image or its corresponding matching image when the received image is a duplicate of an image already stored on the computer. The Examiner notes that Adams et al. fail to disclose expressly blocking the received image because they disclose that the already stored duplicate image may be blocked instead. However, analogous art Cheng et al. disclose blocking the device receiving the image from viewing the received image when a duplicate is found between the received image and images archived on the receiving device, see at least the abstract, figures 1 - 4, page 1 paragraph 0004, page 2 paragraph 0019, page 3 paragraph 0023, page 4 paragraph 0035, page 4 paragraph 0037 - page 5 paragraph 0040, page 5 paragraphs 0042 - 0043, page 6 paragraphs 0045 and 0047 - 0049, page 8 paragraph 0066, page 9 paragraphs 0071 and 0073, page 10 paragraph 0080, page 11 paragraphs 0086 - 0087 and 0091 - 0093 and page 16 paragraph 0137 of Cheng et al. wherein they disclose “automatically archiving or providing automatic suggestions to archive functional images”, that some implementations of their invention “include methods and systems to determine which images among an incoming stream of images are functional in nature and to archive those functional images and/or suggest archiving those functional images”, (emphasis added) that “archived images are hidden from display in displayed views of non-archived images”, that “archived mages can be excluded from being displayed in a main gallery or primary display of images”, that “the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images)…”, that the “functional image signal can include a single-source prediction or a multiple-source prediction (e.g., determining a functional image signal based on multiple images)”, that “Multiple-source functional image signal prediction can be used, for example, for worse duplicates archiving suggestions (e.g., recommending lower quality duplicate or near-duplicate images for archiving, such as images captured in a burst or near in time at the same location)”, (emphasis added) that “a client device can send one or more captured images to a server over a network, and the server can process the images using method 200”, that “one or more actions can be performed based on the functional image signal. For example, as described below in method 300, actions can be performed on images associated with a functional image signal, including, for example, auto-archiving, archiving based on user input, or deleting the images”, that “the method 300, or portions of the method, can be initiated automatically by a device. For example, the method (or portions thereof) can be periodically performed or performed based on the occurrence of one or more particular events or conditions. For example, such events or conditions can include a particular application being opened by a user, obtaining one or more images that have been newly captured by, uploaded to, or otherwise accessible by a device (e.g., a user device)…” that “a client device can send one or more captured images to a server over a network, and the server can process the images using method 300” and that in “some implementations, an auto-archiving system can request that images meeting particular archiving criteria can be archived without requiring user input or intervention”. Thus, the Examiner asserts that, as shown herein above, Cheng et al. disclose receiving an image from another device, determining, by the device that received the image, if the received image is a duplicate or near-duplicate image and blocking the receiving device from viewing the image when the received image is determined to be a duplicate or near-duplicate image at least because Cheng et al. disclose determining which images among an incoming stream of images are functional in nature, archiving those functional images, that archiving images can include excluding the images from being displayed in a main gallery or primary display of images or deleting the images, that their techniques can be carried out by a device in response to the device receiving new images and that their teachings of functional image archiving can be applied to other images such as duplicate or near-duplicate images. 
Therefore, the Examiner asserts that, at least, Adams et al. in view of Cheng et al. disclose the aforementioned disputed claim limitation(s). 
In addition, the Examiner asserts that, at least, Candelore in view of Cheng et al. disclose claim 31 limitations corresponding to the aforementioned disputed claim limitation(s). The Examiner asserts that Candelore discloses blocking the sending device or multiple sending devices from viewing at least one received images when a duplicate is found on the sending device or multiple sending devices, see at least the abstract, figures 1 and 4 - 6, page 1 paragraphs 0003 and 0009 - 0010, page 4 paragraphs 0050 and 0053 and page 5 paragraphs 0056 - 0060 of Candelore wherein he discloses that a user interface (UI) “includes at least a first image representing a first photograph and at least a second image representing a second photograph taken within a few seconds to the first photograph and determined to be a duplicate of the first photograph. Depending on a setting, the user is notified, and the second image can either be deleted or saved by the user or deleted automatically”, that the logic of figures 4 and 5 “may be executed by any of the imaging devices described herein locally and/or in connection with offloading information to the server 80 for analysis and return of output information”, that “at block 400 in FIG. 4, a new photo is received as indicated by, e.g., operation of the shutter mechanism of the camera. Moving to block 402, the new photo can be compared on a pixel-by-pixel basis with other photos already taken by the same camera and typically stored on the local data storage of the camera” and that a “selector 611 also may be provided that, if selected, causes the processor to automatically delete the earlier photo or the later photo as set by the manufacturer or as modified by the user.” Moreover, the Examiner asserts that Candelore, at least, suggests blocking a receiving device from viewing the at least one received images when a duplicate is found on the receiving device, see at least figures 1, 4 and 5, page 2 paragraphs 0018 - 0020 and 0029, page 3 paragraphs 0033, 0037 and 0040 - 0041, page 4 paragraphs 0045 - 0046 and 0050 and page 5 paragraph 0061 of Candelore wherein he discloses that the “first of the example devices included in the system 10 is an example imaging device (ID) 12 that may be a standalone imaging device, or an imaging device incorporated in another apparatus such as a mobile telephone, mobile computer, etc. Regardless, it is to be understood that the ID 12 is configured to undertake present principles (e.g. communicate with other CE devices to undertake present principles, execute the logic described herein, and perform any other functions and/or operations described herein)”, that “in addition to the ID 12, the system 10 may include one or more other CE device types. In one example, a first CE device 44 may be used to exchange photographic and video information with the ID 12 and/or with the below-described server while a second CE device 46 may include similar components as the first CE device 44 and hence will not be discussed in detail. In the example shown, only two CE devices 44, 46 are shown, it being understood that fewer or greater devices may be used”, that “the first CE device 44 may also include one or more input ports 60 such as, e.g., a USB port to physically connect (e.g. using a wired connection) to another CE device such as the ID 12 and/or a headphone port to connect headphones to the first CE device 44 for presentation of audio from the first CE device 44 to a consumer through the headphones” and that the logic of figures 4 and 5 “may be executed by any of the imaging devices described herein locally and/or in connection with offloading information to the server 80 for analysis and return of output information.” Nevertheless, Candelore fails to disclose expressly blocking a receiving device from viewing at least one received images when a duplicate is found on the receiving device. However, analogous art Cheng et al. disclose blocking the receiving device from viewing at least one received images when a duplicate is found on the receiving device, see the previously mentioned citations of Cheng et al. included herein above. 
Therefore, the Examiner asserts that the cited prior art references disclose the aforementioned disputed claim limitation(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 5, 10 - 15, 20 - 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1.

-	With regards to claim 1, Adams et al. disclose a method for managing receiving duplicate images, (Adams et al., Abstract, Figs. 3 & 6, Pg. 1 ¶ 0003 and 0007, Pg. 3 ¶ 0030 and 0040 - 0041) the method comprising the steps of: receiving an image at a device from at least one of another sending device or from multiple other sending devices; (Adams et al., Figs. 1 & 3 - 6, Pg. 1 ¶ 0005, 0007 and 0010 - 0016, Pg. 3 ¶ 0030 - 0031, 0033, 0035 - 0039 and 0041 - 0042, Pg. 4 ¶ 0045 - 0046 and 0049 [“image duplication prevention unit (DPU) 108 performs processing for determining, when receiving images from an external device such as a camera or a mobile phone, whether an image has been previously stored in the storage device 106”]) comparing the received image to at least one of archived images on the device that received the image and previously received images by the device that received the image; (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0010 - 0013 and 0015, Pg. 2 ¶ 0015, Pg. 3 ¶ 0030 - 0031, 0036 and 0041, Pg. 4 ¶ 0045 - 0046 and 0049) and blocking the device receiving the image from viewing the received image or its corresponding matching image when a duplicate is found between the received image and images archived on the receiving device. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0014, Pg. 3 ¶ 0030 and 0041 - 0042, Pg. 4 ¶ 0047 and 0049) Adams et al. fail to disclose expressly blocking the received image. Pertaining to analogous art, Cheng et al. disclose a method for managing receiving duplicate images, (Cheng et al., Fig. 3, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 6 ¶ 0044 - 0047) the method comprising the steps of: receiving an image at a device from at least one of another sending device or from multiple other sending devices; (Cheng et al., Figs. 1 - 3, Pg. 2 ¶ 0019, Pg. 5 ¶ 0038 - 0040 and 0042 - 0043, Pg. 6 ¶ 0045 - 0049, Pg. 9 ¶ 0071 - 0073, Pg. 11 ¶ 0089 - 0093, Pg. 16 ¶ 0137 [“determine which images among an incoming stream of images are functional in nature and to archive those functional images”, “server system 102 and/or one or more client devices 120-126 can provide a functional image archiving program” and “a camera, cell phone, tablet computer, wearable device, or other client device can capture one or more images and can perform the method 200. In addition, or alternatively, a client device can send one or more captured images to a server over a network, and the server can process the images using method 200”]) comparing the received image to at least one of archived images on the device that received the image and previously received images by the device that received the image; (Cheng et al., Fig. 3, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 6 ¶ 0044 - 0047 [“a multiple-source prediction (e.g., determining a functional image signal based on multiple images)”]) and blocking the device receiving the image from viewing the received image when a duplicate is found between the received image and images archived on the receiving device. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 5 ¶ 0042, Pg. 6 ¶ 0045 and 0047, Pg. 8 ¶ 0066, Pg. 9 ¶ 0071 and 0073, Pg. 10 ¶ 0080, Pg. 11 ¶ 0086 and 0091 - 0093, Pg. 16 ¶ 0137 [“Archiving of functional images is described herein to help illustrate the disclosed subject matter… It will be appreciated that the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images), and gifted images (e.g., memes, etc., which can include images received via a social network, messaging service, or the like)” and “archiving can include moving the image data of the archived images to be stored in an archive storage space of data storage (e.g., a storage area, a storage device, a class of storage such as long term storage, an archive folder, etc. that is different than the storage used for non-archived images), e.g., to reduce storage space usage on user devices and/or server devices”]) Adams et al. and Cheng et al. are combinable because they are both directed towards methods and systems of facilitating image storage management as well as managing image duplicates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams et al. with the teachings of Cheng et al. This modification would have been prompted in order to enhance the base device of Adams et al. with the well-known technique Cheng et al. applied to a similar device. Blocking a receiving device from viewing a received image when a duplicate is found between the received image and images archived on the receiving device by archiving the received image in a designated location, as taught by Cheng et al., would enhance the base device of Adams et al. by ensuring that each and every one of a user’s images is stored so as to ensure that users may later retrieve any image they desire while simultaneously identifying duplicate images and separating them from non-duplicate images so as to improve a user’s experience when browsing their images. Furthermore, this modification would enhance the base device of Adams et al. by allowing for initial copies images to be maintained in their pre-existing storage locations with their pre-existing file names when duplicate images of the initial images are received thereby helping ensure that users are able to quickly and reliably locate specific ones of their images since they will be stored in as consistent a manner as possible. Moreover, this modification would have been prompted by the teachings and suggestions of Adams et al. that the user may override the duplication prevention unit so as to transfer/upload and retain a blocked received image, see at least page 3 paragraphs 0030 and 0041 and page 4 paragraphs 0047 and 0049 of Adams et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a receiving device would be blocked from viewing a received image that is found to be a duplicate by archiving the received image in a designated location that is separate from a location of non-duplicate images so as to ensure that no images potentially desired by users are lost while still facilitating the blocking of received duplicate images. Therefore, it would have been obvious to combine Adams et al. with Cheng et al. to obtain the invention as specified in claim 1. 

-	With regards to claim 2, Adams et al. in view of Cheng et al. disclose the method of claim 1, further comprising archiving the received image when a duplicate is not found between the received image and the at least one of archived images and previously received images. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0006 - 0008 and 0014, Pg. 3 ¶ 0030 and 0035 - 0041, Pg. 4 ¶ 0045 - 0047 and 0049) 

-	With regards to claim 3, Adams et al. in view of Cheng et al. disclose the method of claim 1, wherein the method is executed by a processor on a mobile device, cellular phone, tablet, watch or personal computer. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050) 

-	With regards to claim 4, Adams et al. in view of Cheng et al. disclose the method of claim 3, wherein the method is an application on the mobile device, cellular phone, tablet, watch or personal computer. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050 [“the DPU 118 may be implemented as a program run by the PC 10 and/or the server 120”]) 

-	With regards to claim 5, Adams et al. in view of Cheng et al. disclose the method of claim 1, wherein the method utilizes metadata to perform the comparisons. (Adams et al., Abstract, Figs. 2, 3 & 6, Pg. 1 ¶ 0011 - 0015, Pg. 3 ¶ 0030 and 0041, Pg. 4 ¶ 0046 and 0049) 

-	With regards to claim 10, Adams et al. in view of Cheng et al. disclose the method of claim 1. Adams et al. fail to disclose expressly wherein blocked images are archived in a designated location. Pertaining to analogous art, Cheng et al. disclose wherein blocked images are archived in a designated location. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 11 ¶ 0086 [“Archiving of functional images is described herein to help illustrate the disclosed subject matter… It will be appreciated that the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images), and gifted images (e.g., memes, etc., which can include images received via a social network, messaging service, or the like)” and “archiving can include moving the image data of the archived images to be stored in an archive storage space of data storage (e.g., a storage area, a storage device, a class of storage such as long term storage, an archive folder, etc. that is different than the storage used for non-archived images), e.g., to reduce storage space usage on user devices and/or server devices”]) 

-	With regards to claim 11, Adams et al. disclose a system for managing receiving duplicate images, (Adams et al., Abstract, Figs. 1 & 3 - 6, Pg. 1 ¶ 0003 and 0007, Pg. 2 ¶ 0026 - 0027, Pg. 3 ¶ 0030 and 0041) the system comprising: a processor adapted to execute computer instruction; (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 - 0032 and 0034, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050) input/output module for receiving images; (Adams et al., Figs. 1, 3, 5 & 6, Pg. 3 ¶ 0030 - 0031, 0035 - 0039 and 0041, Pg. 4 ¶ 0045 - 0046 and 0049) a computer readable medium for archiving at least one of computer instructions and images; (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 - 0032 and 0035, Pg. 5 ¶ 0050) a duplicate module coupled to the processor on a receiving device, the input/output module, and the computer readable medium, (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 - 0032 and 0041, Pg. 4 ¶ 0045, Pg. 5 ¶ 0050 [“image duplication prevention unit (DPU) 108 performs processing for determining, when receiving images from an external device such as a camera or a mobile phone, whether an image has been previously stored in the storage device 106” and “the DPU 108 may alternatively be implemented as a program run by the CPU 101”]) wherein the duplicate module compares an at least one received image, received by the receiving device, to at least one of archived images on the receiving device that received the image and previously received images by the device that received the image; (Adams et al., Figs. 1 & 3 - 6, Pg. 1 ¶ 0010 - 0013 and 0015, Pg. 2 ¶ 0015, Pg. 3 ¶ 0030 - 0031, 0035 - 0039 and 0041, Pg. 4 ¶ 0045 - 0046 and 0049 [“image duplication prevention unit (DPU) 108 performs processing for determining, when receiving images from an external device such as a camera or a mobile phone, whether an image has been previously stored in the storage device 106”]) and blocking the at least one received image or its corresponding matching image from being viewed by the receiving device when a duplicate is found between the at least one received image and images archived on the receiving device. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0014, Pg. 3 ¶ 0030 and 0041 - 0042, Pg. 4 ¶ 0047 and 0049) Adams et al. fail to disclose expressly blocking the at least one received image. Pertaining to analogous art, Cheng et al. disclose a system for managing receiving duplicate images, (Cheng et al., Figs. 1, 3 & 4, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 5 ¶ 0038 - 0040 and 0042, Pg. 6 ¶ 0044 - 0047, Pg. 11 ¶ 0091 - 0093, Pg. 16 ¶ 0135 - 0137) the system comprising: comparing an at least one received image, received by the receiving device, to at least one of archived images on the receiving device that received the image and previously received images by the device that received the image; (Cheng et al., Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 5 ¶ 0038 - 0040, Pg. 5 ¶ 0042 - Pg. 6 ¶ 0049, Pg. 6 ¶ 0051, Pg. 9 ¶ 0071 - 0073, Pg. 11 ¶ 0089 - 0093, Pg. 16 ¶ 0137 [“determine which images among an incoming stream of images are functional in nature and to archive those functional images”, “a multiple-source prediction (e.g., determining a functional image signal based on multiple images)”, “server system 102 and/or one or more client devices 120-126 can provide a functional image archiving program” and “a camera, cell phone, tablet computer, wearable device, or other client device can capture one or more images and can perform the method 200. In addition, or alternatively, a client device can send one or more captured images to a server over a network, and the server can process the images using method 200”]) and blocking the at least one received image from being viewed by the receiving device when a duplicate is found between the at least one received image and images archived on the receiving device. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 5 ¶ 0042, Pg. 6 ¶ 0045 and 0047, Pg. 8 ¶ 0066, Pg. 9 ¶ 0071 and 0073, Pg. 10 ¶ 0080, Pg. 11 ¶ 0086 and 0091 - 0093, Pg. 16 ¶ 0137 [“Archiving of functional images is described herein to help illustrate the disclosed subject matter… It will be appreciated that the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images), and gifted images (e.g., memes, etc., which can include images received via a social network, messaging service, or the like)” and “archiving can include moving the image data of the archived images to be stored in an archive storage space of data storage (e.g., a storage area, a storage device, a class of storage such as long term storage, an archive folder, etc. that is different than the storage used for non-archived images), e.g., to reduce storage space usage on user devices and/or server devices”]) Adams et al. and Cheng et al. are combinable because they are both directed towards methods and systems of facilitating image storage management as well as managing image duplicates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams et al. with the teachings of Cheng et al. This modification would have been prompted in order to enhance the base device of Adams et al. with the well-known technique Cheng et al. applied to a similar device. Blocking a received image from being viewed by a receiving device when a duplicate is found between the received image and images archived on the receiving device by archiving the received image in a designated location, as taught by Cheng et al., would enhance the base device of Adams et al. by ensuring that each and every one of a user’s images is stored so as to ensure that users may later retrieve any image they desire while simultaneously identifying duplicate images and separating them from non-duplicate images so as to improve a user’s experience when browsing their images. Furthermore, this modification would enhance the base device of Adams et al. by allowing for initial copies images to be maintained in their pre-existing storage locations with their pre-existing file names when duplicate images of the initial images are received thereby helping ensure that users are able to quickly and reliably locate specific ones of their images since they will be stored in as consistent a manner as possible. Moreover, this modification would have been prompted by the teachings and suggestions of Adams et al. that the user may override the duplication prevention unit so as to transfer/upload and retain a blocked received image, see at least page 3 paragraphs 0030 and 0041 and page 4 paragraphs 0047 and 0049 of Adams et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a receiving device would be blocked from viewing a received image that is found to be a duplicate by archiving the received image in a designated location that is separate from a location of non-duplicate images so as to ensure that no images potentially desired by users are lost while still facilitating the blocking of received duplicate images. Therefore, it would have been obvious to combine Adams et al. with Cheng et al. to obtain the invention as specified in claim 11. 

-	With regards to claim 12, Adams et al. in view of Cheng et al. disclose the system of claim 11, wherein the duplicate module further archives the at least one received image when a duplicate is not found between the at least one received image and the at least one of archived images and previously received images. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0006 - 0008 and 0014, Pg. 3 ¶ 0030 and 0035 - 0041, Pg. 4 ¶ 0045 - 0047 and 0049) 

-	With regards to claim 13, Adams et al. in view of Cheng et al. disclose the system of claim 11, wherein the system is a mobile device, cellular phone, tablet, watch or personal computer. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050) 

-	With regards to claim 14, Adams et al. in view of Cheng et al. disclose the system of claim 13, wherein the duplicate module is an application on the mobile device, cellular phone, tablet, watch or personal computer. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050 [“the DPU 118 may be implemented as a program run by the PC 10 and/or the server 120”]) 

-	With regards to claim 15, Adams et al. in view of Cheng et al. disclose the system of claim 11, wherein the duplicate module utilizes metadata to perform the comparisons. (Adams et al., Abstract, Figs. 2, 3 & 6, Pg. 1 ¶ 0011 - 0015, Pg. 3 ¶ 0030 and 0041, Pg. 4 ¶ 0046 and 0049) 

-	With regards to claim 20, Adams et al. in view of Cheng et al. disclose the system of claim 11. Adams et al. fail to disclose expressly wherein blocked images are archived in a designated location. Pertaining to analogous art, Cheng et al. disclose wherein blocked images are archived in a designated location. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 11 ¶ 0086 [“Archiving of functional images is described herein to help illustrate the disclosed subject matter… It will be appreciated that the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images), and gifted images (e.g., memes, etc., which can include images received via a social network, messaging service, or the like)” and “archiving can include moving the image data of the archived images to be stored in an archive storage space of data storage (e.g., a storage area, a storage device, a class of storage such as long term storage, an archive folder, etc. that is different than the storage used for non-archived images), e.g., to reduce storage space usage on user devices and/or server devices”]) 

-	With regards to claim 21, Adams et al. disclose an apparatus for managing receiving duplicate images, (Adams et al., Abstract, Figs. 1 & 3 - 6, Pg. 1 ¶ 0003 and 0007, Pg. 2 ¶ 0026 - 0027, Pg. 3 ¶ 0030 and 0041) the apparatus comprising: an image archive for storing images on a device; (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 and 0035 - 0037, Pg. 4 ¶ 0045, 0047 and 0049) a comparator of the device coupled to the image archive (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 - 0032 and 0041, Pg. 4 ¶ 0045, Pg. 5 ¶ 0050 [“image duplication prevention unit (DPU) 108 performs processing for determining, when receiving images from an external device such as a camera or a mobile phone, whether an image has been previously stored in the storage device 106” and “the DPU 108 may alternatively be implemented as a program run by the CPU 101”]) and adapted to compare at least one received image from at least one of a sending device or multiple sending devices to at least one of a previously received image and an archived image archived on the image archive of the device (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0010 - 0013 and 0015, Pg. 2 ¶ 0015, Pg. 3 ¶ 0030 - 0031, 0036 and 0041, Pg. 4 ¶ 0045 - 0046 and 0049) and determining if the at least one received image is a duplicate image; (Adams et al., Pg. 1 ¶ 0014 - 0015, Pg. 3 ¶ 0030 and 0041 - 0042, Pg. 4 ¶ 0046 - 0047 and 0049) and a blocker coupled to the comparator, (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 - 0032 and 0041 - 0042, Pg. 4 ¶ 0045 - 0047, Pg. 4 ¶ 0049 - Pg. 5 ¶ 0050) wherein the blocker blocks a user from viewing a received image that is determined to be a duplicate image or its corresponding matching image. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0014, Pg. 3 ¶ 0030 and 0041, Pg. 4 ¶ 0047 and 0049) Adams et al. fail to disclose expressly blocking a duplicate image (a received image from a sending device that is determined to be a duplicate image). Pertaining to analogous art, Cheng et al. disclose an apparatus for managing receiving duplicate images, (Cheng et al., Figs. 1 & 4, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0033 and 0035, Pg. 4 ¶ 0037 - Pg. 5 ¶ 0040, Pg. 6 ¶ 0045, Pg. 11 ¶ 0091 - 0095) the apparatus comprising: an image archive for storing images on a device; (Cheng et al., Figs. 1, 3 & 4, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 5 ¶ 0039 - 0040 and 0043, Pg. 11 ¶ 0086) comparing at least one received image from at least one of a sending device or multiple sending devices (Cheng et al., Fig. 1, Pg. 5 ¶ 0039, Pg. 6 ¶ 0045 - 0049, Pg. 9 ¶ 0073) to at least one of a previously received image and an archived image archived on the image archive of the device (Cheng et al., Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 5 ¶ 0038 - 0040, Pg. 5 ¶ 0042 - Pg. 6 ¶ 0047, Pg. 6 ¶ 0049 and 0051, Pg. 9 ¶ 0071 - 0073, Pg. 11 ¶ 0089 - 0093, Pg. 16 ¶ 0137 [“determine which images among an incoming stream of images are functional in nature and to archive those functional images”, “a multiple-source prediction (e.g., determining a functional image signal based on multiple images)”, “server system 102 and/or one or more client devices 120-126 can provide a functional image archiving program” and “a camera, cell phone, tablet computer, wearable device, or other client device can capture one or more images and can perform the method 200. In addition, or alternatively, a client device can send one or more captured images to a server over a network, and the server can process the images using method 200”]) and determining if the at least one received image is a duplicate image; (Cheng et al., Fig. 3, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 6 ¶ 0044 - 0047) and a blocker, (Cheng et al., Figs. 1, 3 & 4, Pg. 1 ¶ 0010, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 5 ¶ 0042, Pg. 6 ¶ 0045, Pg. 11 ¶ 0091 - Pg. 12 ¶ 0096) wherein the blocker blocks a user from viewing a duplicate image. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 11 ¶ 0087 [“archived images are hidden from display in displayed views of non-archived images”, “Archiving of functional images is described herein to help illustrate the disclosed subject matter… It will be appreciated that the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images), and gifted images (e.g., memes, etc., which can include images received via a social network, messaging service, or the like)” and “If the archival attribute is detected, the associated (archived) images are excluded from being displayed (e.g., not displayed) in views of non-archived images of the image collection”]) Adams et al. and Cheng et al. are combinable because they are both directed towards methods and systems of facilitating image storage management as well as managing image duplicates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams et al. with the teachings of Cheng et al. This modification would have been prompted in order to enhance the base device of Adams et al. with the well-known technique Cheng et al. applied to a similar device. Blocking a user from viewing an image received on a device that has been determined to be a duplicate of an image already stored on the device by archiving the received image in a designated location, as taught by Cheng et al., would enhance the base device of Adams et al. by ensuring that each and every one of a user’s images is stored so as to ensure that users may later retrieve any image they desire while simultaneously identifying duplicate images and separating them from non-duplicate images so as to improve a user’s experience when browsing their images, such as by preventing duplicate images from viewed. Furthermore, this modification would enhance the base device of Adams et al. by allowing for initial copies images to be maintained in their pre-existing storage locations with their pre-existing file names when duplicate images of the initial images are received thereby helping ensure that users are able to quickly and reliably locate specific ones of their images since they will be stored in as consistent a manner as possible. Moreover, this modification would have been prompted by the teachings and suggestions of Adams et al. that the user may override the duplication prevention unit so as to transfer/upload and retain a blocked received image, see at least page 3 paragraphs 0030 and 0041 and page 4 paragraphs 0047 and 0049 of Adams et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a device would block a user from viewing an image received by the device that is found to be a duplicate by archiving the received image in a designated location that is separate from a location of non-duplicate images so as to ensure that no images potentially desired by users are lost while still facilitating the blocking of received duplicate images. Therefore, it would have been obvious to combine Adams et al. with Cheng et al. to obtain the invention as specified in claim 21. 

-	With regards to claim 22, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21, further comprising an archiver (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 and 0035 - 0037, Pg. 4 ¶ 0045 and 0047, Pg. 4 ¶ 0049 - Pg. 5 ¶ 0050) adapted to archive an image (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0006 - 0008 and 0014, Pg. 3 ¶ 0030 and 0035 - 0041, Pg. 4 ¶ 0045 - 0047 and 0049) when the at least one received image is determined to be a duplicate image. (Adams et al., Pg. 1 ¶ 0014 - 0015, Pg. 3 ¶ 0030 and 0041 - 0042, Pg. 4 ¶ 0046 - 0047 and 0049) Adams et al. fail to disclose explicitly archiving the at least one received image in a designated location, wherein the designated location is designated to archive duplicate received images. Pertaining to analogous art, Cheng et al. disclose an archiver (Cheng et al., Figs. 1, 3 & 4, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 5 ¶ 0039 - 0040 and 0043, Pg. 11 ¶ 0086) adapted to archive the at least one received image in a designated location, (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 5 ¶ 0042, Pg. 6 ¶ 0045 and 0047, Pg. 8 ¶ 0066, Pg. 9 ¶ 0071 and 0073, Pg. 10 ¶ 0080, Pg. 11 ¶ 0086 and 0091 - 0093, Pg. 16 ¶ 0137 [“Archiving of functional images is described herein to help illustrate the disclosed subject matter… It will be appreciated that the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images), and gifted images (e.g., memes, etc., which can include images received via a social network, messaging service, or the like)” and “archiving can include moving the image data of the archived images to be stored in an archive storage space of data storage (e.g., a storage area, a storage device, a class of storage such as long term storage, an archive folder, etc. that is different than the storage used for non-archived images), e.g., to reduce storage space usage on user devices and/or server devices”]) wherein the designated location is designated to archive duplicate received images (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 11 ¶ 0086 [“Archiving of functional images is described herein to help illustrate the disclosed subject matter… It will be appreciated that the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images), and gifted images (e.g., memes, etc., which can include images received via a social network, messaging service, or the like)” and “archiving can include moving the image data of the archived images to be stored in an archive storage space of data storage (e.g., a storage area, a storage device, a class of storage such as long term storage, an archive folder, etc. that is different than the storage used for non-archived images), e.g., to reduce storage space usage on user devices and/or server devices”]) when the at least one received image is determined to be a duplicate image. (Cheng et al., Abstract, Fig. 3, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 6 ¶ 0044 - 0047, Pg. 11 ¶ 0087) 

-	With regards to claim 23, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21, wherein the apparatus is coupled to a mobile device, cellular phone, tablet, watch or personal computer. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050) 

-	With regards to claim 24, Adams et al. in view of Cheng et al. disclose the apparatus of claim 23, wherein the apparatus is coupled to a mobile device, cellular phone, tablet, watch or personal computer comprising an application. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050 [“the DPU 118 may be implemented as a program run by the PC 10 and/or the server 120”]) 

-	With regards to claim 25, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21, wherein the comparator utilizes metadata to perform the comparisons. (Adams et al., Abstract, Figs. 2, 3 & 6, Pg. 1 ¶ 0011 - 0015, Pg. 3 ¶ 0030 and 0041, Pg. 4 ¶ 0046 and 0049) 

-	With regards to claim 27, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21. Adams et al. fail to disclose expressly wherein the blocker can be enabled or disabled by a user. Pertaining to analogous art, Cheng et al. disclose wherein the blocker can be enabled or disabled by a user. (Cheng et al., Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 - 0037, Pg. 8 ¶ 0061, Pg. 9 ¶ 0074, Pg. 10 ¶ 0081 and 0085, Pg. 11 ¶ 0087 - 0089, Pg. 15 ¶ 0124, Pg. 15 ¶ 0129 - Pg. 16 ¶ 0131 [“In one or more implementations described herein, archived images are hidden from display in displayed views of non-archived images (unless user input is received that instructs archived images to be displayed in such a view)”]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with additional teachings of Cheng et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Cheng et al. applied to a similar device. Providing users with the ability to selectively enable or disable blocking duplicate images, as taught by Cheng et al., would enhance the combined base device by giving users additional control over the blocking of duplicate images and by allowing users to selectively browse duplicate images that have been blocked. Furthermore, this modification would have been prompted by the teachings and suggestions of Adams et al. that their invention may be implemented as a program run by a CPU and that a user may override the duplication prevention unit so as to transfer/upload a blocked image, see at least page 2 paragraphs 0026 - 0027, page 3 paragraphs 0030 and 0041, page 4 paragraph 0047 and page 4 paragraph 0049 - page 5 paragraph 0050 of Adams et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that users would be provided with the ability to selectively enable or disable the blocking of duplicate images so as to give users additional control over the combined base device as well as to give users the ability to view images that have been identified as duplicates by the combined base device. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. with additional teachings of Cheng et al. to obtain the invention as specified in claim 27. 

-	With regards to claim 30, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21. Adams et al. fail to disclose expressly wherein blocked images are archived in a designated location. Pertaining to analogous art, Cheng et al. disclose wherein blocked images are archived in a designated location. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 11 ¶ 0086 [“Archiving of functional images is described herein to help illustrate the disclosed subject matter… It will be appreciated that the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images), and gifted images (e.g., memes, etc., which can include images received via a social network, messaging service, or the like)” and “archiving can include moving the image data of the archived images to be stored in an archive storage space of data storage (e.g., a storage area, a storage device, a class of storage such as long term storage, an archive folder, etc. that is different than the storage used for non-archived images), e.g., to reduce storage space usage on user devices and/or server devices”]) 

Claims 6, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1 as applied to claims 1, 11 and 21 above, and further in view of Candelore U.S. Publication No. 2020/0074217 A1.

-	With regards to claim 6, Adams et al. in view of Cheng et al. disclose the method of claim 1. Adams et al. fail to disclose explicitly utilizing at least one of RGB values, pixel values and average pixel values to perform the comparisons. Pertaining to analogous art, Candelore discloses utilizing at least one of RGB values, pixel values and average pixel values to perform the comparisons. (Candelore, Abstract, Figs. 4 & 5, Pg. 1 ¶ 0006, Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0056) Adams et al. in view of Cheng et al. and Candelore are combinable because they are all directed towards methods and systems of facilitating image storage management and managing image duplicates in particular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with the teachings of Candelore. This modification would have been prompted in order to substitute the metadata comparison technique of Adams et al. for the pixel comparison technique of Candelore. The pixel comparison technique of Candelore could be substituted in place of the metadata comparison technique of Adams et al. using well-known techniques in the art and would likely yield predictable results, in that in the combination the pixel-by-pixel comparison technique of Candelore would be utilized to identify duplicate images. Furthermore, this modification would enhance the combined base device of Adams et al. in view of Cheng et al. by allowing for duplicate images to be detected in situations where metadata of one or more images has been modified. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a pixel-by-pixel comparison technique would be utilized to identify duplicate images. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. with Candelore to obtain the invention as specified in claim 6.

-	With regards to claim 16, Adams et al. in view of Cheng et al. disclose the system of claim 11. Adams et al. fail to disclose explicitly wherein the duplicate module utilizes at least one of RGB values, pixel values and average pixel values to perform the comparisons. Pertaining to analogous art, Candelore discloses wherein the duplicate module utilizes at least one of RGB values, pixel values and average pixel values to perform the comparisons. (Candelore, Abstract, Figs. 4 & 5, Pg. 1 ¶ 0006, Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0056) Adams et al. in view of Cheng et al. and Candelore are combinable because they are all directed towards methods and systems of facilitating image storage management and managing image duplicates in particular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with the teachings of Candelore. This modification would have been prompted in order to substitute the metadata comparison technique of Adams et al. for the pixel comparison technique of Candelore. The pixel comparison technique of Candelore could be substituted in place of the metadata comparison technique of Adams et al. using well-known techniques in the art and would likely yield predictable results, in that in the combination the pixel-by-pixel comparison technique of Candelore would be utilized to identify duplicate images. Furthermore, this modification would enhance the combined base device of Adams et al. in view of Cheng et al. by allowing for duplicate images to be detected in situations where metadata of one or more images has been modified. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a pixel-by-pixel comparison technique would be utilized to identify duplicate images. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. with Candelore to obtain the invention as specified in claim 16.

-	With regards to claim 26, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21. Adams et al. fail to disclose explicitly wherein the comparator utilizes at least one of RGB values, pixel values and average pixel values to perform the comparisons. Pertaining to analogous art, Candelore discloses wherein the comparator utilizes at least one of RGB values, pixel values and average pixel values to perform the comparisons. (Candelore, Abstract, Figs. 4 & 5, Pg. 1 ¶ 0006, Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0056) Adams et al. in view of Cheng et al. and Candelore are combinable because they are all directed towards methods and systems of facilitating image storage management as well as managing duplicate images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with the teachings of Candelore. This modification would have been prompted in order to substitute the metadata comparison technique of Adams et al. for the pixel comparison technique of Candelore. The pixel comparison technique of Candelore could be substituted in place of the metadata comparison technique of Adams et al. using well-known techniques in the art and would likely yield predictable results, in that in the combination the pixel-by-pixel comparison technique of Candelore would be utilized to identify duplicate images. Furthermore, this modification would enhance the combined base device by allowing for duplicate images to be detected in situations where metadata of one or more images has been modified. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a pixel-by-pixel comparison technique would be utilized to identify duplicate images. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. with Candelore to obtain the invention as specified in claim 26. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1 as applied to claims 1 and 11 above, and further in view of Kakutani U.S. Publication No. 2012/0188581 A1.

-	With regards to claim 7, Adams et al. in view of Cheng et al. disclose the method of claim 1. Adams et al. fail to disclose expressly wherein the method can be enabled or disabled by a user. Pertaining to analogous art, Kakutani discloses wherein the method can be enabled or disabled by a user. (Kakutani, Figs. 2, 3, 8 & 11, Pg. 3 ¶ 0053 - 0054, Pg. 4 ¶ 0065 - 0072, Pg. 4 ¶ 0075 - Pg. 5 ¶ 0078, Pg. 5 ¶ 0084, Pg. 7 ¶ 0116 - 0117) Adams et al. in view of Cheng et al. and Kakutani are combinable because they are all directed towards methods and systems of managing image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with the teachings of Kakutani. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. with the well-known and applicable technique Kakutani applied to a comparable device. Providing users with the ability to selectively enable or disable implementing a function, as taught by Kakutani, would enhance the combined base device by giving users more control over the functions of the combined base device as well as by allowing for computational resources to be conserved in situations wherein users do not mind if duplicate images are uploaded. Furthermore, this modification would have been prompted by the teachings and suggestions of Adams et al. that their invention may be implemented as a program run by a CPU, see at least page 2 paragraphs 0026 - 0027, page 3 paragraph 0030 and page 5 paragraph 0050 of Adams et al., since it is notoriously well-known that users have the ability to decide whether or not to run, activate, programs on their computers. Moreover, this modification would have been prompted by the teachings and suggestions of Cheng et al. that the blocking of duplicate images can be selectively enabled or disabled by users, see at least figure 3, page 3 paragraph 0023, page 10 paragraphs 0081 and 0085 and page 11 paragraphs 0087 and 0089 of Cheng et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that users would be provided with the ability to selectively enable or disable implementing the process of the combined base device so as to give users more control over the combined base device and enable computational resources to be conserved in situations wherein users do not want the process of the combined base device to be carried out. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. with Kakutani to obtain the invention as specified in claim 7. 

-	With regards to claim 17, Adams et al. in view of Cheng et al. disclose the system of claim 11. Adams et al. fail to disclose expressly wherein the duplicate module can be enabled or disabled by a user. Pertaining to analogous art, Kakutani discloses wherein the duplicate module can be enabled or disabled by a user. (Kakutani, Figs. 2, 3, 8 & 11, Pg. 3 ¶ 0053 - 0054, Pg. 4 ¶ 0065 - 0072, Pg. 4 ¶ 0075 - Pg. 5 ¶ 0078, Pg. 5 ¶ 0084, Pg. 7 ¶ 0116 - 0117) Adams et al. in view of Cheng et al. and Kakutani are combinable because they are all directed towards methods and systems of managing image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with the teachings of Kakutani. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. with the well-known and applicable technique Kakutani applied to a comparable device. Providing users with the ability to selectively enable or disable implementing a function, as taught by Kakutani, would enhance the combined base device by giving users more control over the functions of the combined base device as well as by allowing for computational resources to be conserved in situations wherein users do not mind if duplicate images are uploaded. Furthermore, this modification would have been prompted by the teachings and suggestions of Adams et al. that their invention may be implemented as a program run by a CPU, see at least page 2 paragraphs 0026 - 0027, page 3 paragraph 0030 and page 5 paragraph 0050 of Adams et al., since it is notoriously well-known that users have the ability to decide whether or not to run, activate, programs on their computers. Moreover, this modification would have been prompted by the teachings and suggestions of Cheng et al. that the blocking of duplicate images can be selectively enabled or disabled by users, see at least figure 3, page 3 paragraph 0023, page 10 paragraphs 0081 and 0085 and page 11 paragraphs 0087 and 0089 of Cheng et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that users would be provided with the ability to selectively enable or disable implementing the process of the combined base device so as to give users more control over the combined base device and enable computational resources to be conserved in situations wherein users do not want the process of the combined base device to be carried out. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. with Kakutani to obtain the invention as specified in claim 17.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1 in view of Kakutani U.S. Publication No. 2012/0188581 A1 as applied to claims 7 and 17 above, and further in view of Nakamura U.S. Publication No. 2017/0295234 A1.

-	With regards to claim 8, Adams et al. in view of Cheng et al. in view of Kakutani disclose the method of claim 7. Adams et al. fail to disclose explicitly wherein a user’s setting synchronizes on other user’s devices. Pertaining to analogous art, Nakamura discloses wherein a user’s setting synchronizes on other user’s devices. (Nakamura, Figs. 4 - 6, 13A & 13B, Pg. 2 ¶ 0030 - 0032, Pg. 3 ¶ 0041 and 0044, Pg. 4 ¶ 0048) Adams et al. in view of Cheng et al. in view of Kakutani and Nakamura are combinable because they are all directed towards methods and systems of managing image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. in view of Kakutani with the teachings of Nakamura. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. in view of Kakutani with the well-known technique Nakamura applied to a comparable device. Synchronizing a user’s settings on other user’s devices, as taught by Nakamura, would enhance the combined base device by making it more user friendly and easy to use since user settings would be synchronized across their devices thereby helping to ensure that no matter which device a user is utilizing it is configured to that user’s preferences. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a user’s settings would be synchronized across their devices so as to ensure that the combined base device is as user friendly as possible. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. in view of Kakutani with Nakamura to obtain the invention as specified in claim 8. 

-	With regards to claim 18, Adams et al. in view of Cheng et al. in view of Kakutani disclose the system of claim 17. Adams et al. fail to disclose explicitly wherein a user’s setting synchronizes on other user’s devices. Pertaining to analogous art, Nakamura discloses wherein a user’s setting synchronizes on other user’s devices. (Nakamura, Figs. 4 - 6, 13A & 13B, Pg. 2 ¶ 0030 - 0032, Pg. 3 ¶ 0041 and 0044, Pg. 4 ¶ 0048) Adams et al. in view of Cheng et al. in view of Kakutani and Nakamura are combinable because they are all directed towards methods and systems of managing image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. in view of Kakutani with the teachings of Nakamura. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. in view of Kakutani with the well-known technique Nakamura applied to a comparable device. Synchronizing a user’s settings on other user’s devices, as taught by Nakamura, would enhance the combined base device by making it more user friendly and easy to use since user settings would be synchronized across their devices thereby helping to ensure that no matter which device a user is utilizing it is configured to that user’s preferences. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a user’s settings would be synchronized across their devices so as to ensure that the combined base device is as user friendly as possible. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. in view of Kakutani with Nakamura to obtain the invention as specified in claim 18. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1 in view of Kakutani U.S. Publication No. 2012/0188581 A1 as applied to claims 7 and 17 above, and further in view of Dwan et al. U.S. Publication No. 2014/0270530 A1.

-	With regards to claim 9, Adams et al. in view of Kakutani disclose the method of claim 7. Adams et al. fail to disclose explicitly wherein the blocking of an image is synchronized on other user’s devices. Pertaining to analogous art, Dwan et al. disclose wherein the blocking of an image is synchronized on other user’s devices. (Dwan et al., Fig. 1, Pg. 2 ¶ 0023 and 0028, Pg. 3 ¶ 0033 - 0036, Pg. 4 ¶ 0041 - 0043, Pg. 5 ¶ 0053 - 0054, Pg. 6 ¶ 0064 - 0066) Adams et al. in view of Cheng et al. in view of Kakutani and Dwan et al. are combinable because they are all directed towards methods and systems of managing image data and, similar to Adams et al. and Cheng et al., Dwan et al. is also directed towards managing duplicate images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. in view of Kakutani with the teachings of Dwan et al. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. in view of Kakutani with the well-known technique Dwan et al. applied to a similar device. Synchronizing the blocking of an image on devices of a user, as taught by Dwan et al., would enhance the combined base device by making it more user friendly and easy to use since a duplicate image would only need to be blocked once on one of a user’s devices to achieve the desired result of having that duplicate image blocked on their devices as well as by reducing redundant operations from being carried out multiple times on multiple user devices. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the blocking of a duplicate image would be synchronized on all devices of a user so as to ensure that the combined base device is as user friendly as possible and help reduce redundant operations from being carried out. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. in view of Kakutani with Dwan et al. to obtain the invention as specified in claim 9. 

-	With regards to claim 19, Adams et al. in view of Cheng et al. in view of Kakutani disclose the system of claim 17. Adams et al. fail to disclose explicitly wherein the blocking of an image is synchronized on other user’s devices. Pertaining to analogous art, Dwan et al. disclose wherein the blocking of an image is synchronized on other user’s devices. (Dwan et al., Fig. 1, Pg. 2 ¶ 0023 and 0028, Pg. 3 ¶ 0033 - 0036, Pg. 4 ¶ 0041 - 0043, Pg. 5 ¶ 0053 - 0054, Pg. 6 ¶ 0064 - 0066) Adams et al. in view of Cheng et al. in view of Kakutani and Dwan et al. are combinable because they are all directed towards methods and systems of managing image data and, similar to Adams et al. and Cheng et al., Dwan et al. is also directed towards managing duplicate images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. in view of Kakutani with the teachings of Dwan et al. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. in view of Kakutani with the well-known technique Dwan et al. applied to a similar device. Synchronizing the blocking of an image on devices of a user, as taught by Dwan et al., would enhance the combined base device by making it more user friendly and easy to use since a duplicate image would only need to be blocked once on one of a user’s devices to achieve the desired result of having that duplicate image blocked on their devices as well as by reducing redundant operations from being carried out multiple times on multiple user devices. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the blocking of a duplicate image would be synchronized on all devices of a user so as to ensure that the combined base device is as user friendly as possible and help reduce redundant operations from being carried out. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. in view of Kakutani with Dwan et al. to obtain the invention as specified in claim 19. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1 as applied to claim 27 above, and further in view of Nakamura U.S. Publication No. 2017/0295234 A1.

-	With regards to claim 28, Adams et al. in view of Cheng et al. disclose the apparatus of claim 27. Adams et al. fail to disclose explicitly wherein a user’s setting synchronizes on other user’s devices. Pertaining to analogous art, Nakamura discloses wherein a user’s setting synchronizes on other user’s devices. (Nakamura, Figs. 4 - 6, 13A & 13B, Pg. 2 ¶ 0030 - 0032, Pg. 3 ¶ 0041 and 0044, Pg. 4 ¶ 0048) Adams et al. in view of Cheng et al. and Nakamura are combinable because they are all directed towards methods and systems of managing image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with the teachings of Nakamura. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. with the well-known technique Nakamura applied to a comparable device. Synchronizing a user’s settings on other user’s devices, as taught by Nakamura, would enhance the combined base device by making it more user friendly and easy to use since user settings would be synchronized across their devices thereby helping to ensure that no matter which device a user is utilizing it is configured to that user’s preferences. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a user’s settings would be synchronized across their devices so as to ensure that the combined base device is as user friendly as possible. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. with Nakamura to obtain the invention as specified in claim 28. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1 as applied to claim 27 above, and further in view of Dwan et al. U.S. Publication No. 2014/0270530 A1.

-	With regards to claim 29, Adams et al. in view of Cheng et al. disclose the apparatus of claim 27, wherein the blocker allows for blocking of viewing the at least one received image. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0014, Pg. 3 ¶ 0030 and 0041 - 0042, Pg. 4 ¶ 0047 and 0049) Adams et al. fail to disclose explicitly blocking the at least one received image across multiple devices. Pertaining to analogous art, Cheng et al. disclose wherein the blocker allows for blocking of viewing the at least one received image. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 5 ¶ 0042, Pg. 6 ¶ 0045 and 0047, Pg. 8 ¶ 0066, Pg. 9 ¶ 0071 and 0073, Pg. 10 ¶ 0080, Pg. 11 ¶ 0086 and 0091 - 0093, Pg. 16 ¶ 0137) Cheng et al. fail to disclose explicitly blocking the at least one received image across multiple devices. Pertaining to analogous art, Dwan et al. disclose wherein the blocker allows for blocking of viewing the at least one received image across multiple devices. (Dwan et al., Fig. 1, Pg. 2 ¶ 0023 and 0028, Pg. 3 ¶ 0033 - 0036, Pg. 4 ¶ 0041 - 0043, Pg. 5 ¶ 0053 - 0054, Pg. 6 ¶ 0064 - 0066, Pg. 8 ¶ 0076) Adams et al. in view of Cheng et al. and Dwan et al. are combinable because they are all directed towards methods and systems of managing image data as well as managing duplicate images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with the teachings of Dwan et al. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. with the well-known technique Dwan et al. applied to a similar device. Blocking a received duplicate image from viewing across multiple devices, as taught by Dwan et al., would enhance the combined base device by making it more user friendly and easy to use since a duplicate image would only need to be blocked once on one of a user’s or group of users’ devices to achieve the desired result of blocking duplicate images from being viewed by users regardless of what device they are utilizing to browse a collection of images as well as by reducing redundant operations from being carried out multiple times on multiple devices. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that duplicate images would be blocked from viewing across multiple devices so as to ensure that the combined base device is as user friendly as possible by blocking duplicate images from being viewed by users regardless of the device a user utilizes to browse their images and to help reduce redundant operations from being carried out. Therefore, it would have been obvious to combine Adams et al. in view of Cheng et al. with Dwan et al. to obtain the invention as specified in claim 29. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Candelore U.S. Publication No. 2020/0074217 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1.

-	With regards to claim 31, Candelore discloses a method for managing duplicate images, (Candelore, Abstract, Figs. 4 - 6, Pg. 1 ¶ 0003 and 0008 - 0010, Pg. 2 ¶ 0021 - 0025, Pg. 4 ¶ 0050 and 0053, Pg. 5 ¶ 0057 - 0061) the method comprising the steps of: capturing two or more images in quick succession on a sending device or multiple sending devices (Candelore, Figs. 1 - 4, Pg. 1 ¶ 0003 and 0009, Pg. 2 ¶ 0018 and 0029, Pg. 3 ¶ 0033 and 0037, Pg. 4 ¶ 0047 - 0050, Pg. 5 ¶ 0056 [“a user takes multiple photographs in quick succession” and “at least a first image representing a first photograph and at least a second image representing a second photograph taken within a few seconds to the first photograph and determined to be a duplicate of the first photograph”]) and sending the two or more images to a receiving device; (Candelore, Fig. 1, Pg. 2 ¶ 0018 - 0020 and 0029, Pg. 3 ¶ 0036 - 0037 and 0041, Pg. 4 ¶ 0045 - 0046 and 0050, Pg. 5 ¶ 0056 and 0061) comparing the two or more images captured in quick succession for duplication on the receiving device; (Candelore, Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0003, 0006 and 0009 - 0010, Pg. 2 ¶ 0018 - 0020 and 0029, Pg. 3 ¶ 0037 and 0041, Pg. 4 ¶ 0045 - 0046 and 0050 - 0052, Pg. 5 ¶ 0056 [“at least a first image representing a first photograph and at least a second image representing a second photograph taken within a few seconds to the first photograph and determined to be a duplicate of the first photograph” and “FIGS. 4 and 5 show logic that may be executed by any of the imaging devices described herein locally and/or in connection with offloading information to the server 80 for analysis and return of output information”]) and blocking the sending device or multiple sending devices from viewing at least one received duplicate images when a duplicate is found on the sending device or multiple sending devices. (Candelore, Abstract, Figs. 1 & 4 - 6, Pg. 1 ¶ 0009 - 0010, Pg. 4 ¶ 0053, Pg. 5 ¶ 0058 - 0060) Candelore fails to disclose expressly capturing images from a burst image capture; and blocking the receiving device from viewing at least one received images when a duplicate is found on the receiving device. Pertaining to analogous art, Cheng et al. disclose a method for managing duplicate images, (Cheng et al., Fig. 3, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 6 ¶ 0044 - 0047) the method comprising the steps of: capturing two or more images from a burst image capture on a sending device or multiple sending devices (Cheng et al., Fig. 1, Pg. 3 ¶ 0023 and 0031, Pg. 4 ¶ 0035 and 0037, Pg. 5 ¶ 0039, Pg. 6 ¶ 0045 - 0049, Pg. 9 ¶ 0073 [“Multiple-source functional image signal prediction can be used, for example, for worse duplicates archiving suggestions (e.g., recommending lower quality duplicate or near -duplicate images for archiving, such as images captured in a burst or near in time at the same location)”]) and sending the two or more images to a receiving device; (Cheng et al., Figs. 1 - 3, Pg. 2 ¶ 0019, Pg. 5 ¶ 0038 - 0040 and 0042 - 0043, Pg. 6 ¶ 0045, 0047 and 0049, Pg. 9 ¶ 0071 - 0073, Pg. 11 ¶ 0089 - 0093, Pg. 16 ¶ 0137 [“determine which images among an incoming stream of images are functional in nature and to archive those functional images”, “server system 102 and/or one or more client devices 120-126 can provide a functional image archiving program” and “a camera, cell phone, tablet computer, wearable device, or other client device can capture one or more images and can perform the method 300. In addition, or alternatively, a client device can send one or more captured images to a server over a network, and the server can process the images using method 300”]) comparing the two or more images captured in the burst image capture for duplication on the receiving device; (Cheng et al., Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 5 ¶ 0038 - 0040 and 0042, Pg. 6 ¶ 0044 - 0047 and 0051, Pg. 9 ¶ 0071 - 0073, Pg. 11 ¶ 0086 and 0091 - 0093, Pg. 16 ¶ 0137 [“a multiple-source prediction (e.g., determining a functional image signal based on multiple images)”]) and blocking the receiving device from viewing at least one received images when a duplicate is found on the receiving device. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 5 ¶ 0042, Pg. 6 ¶ 0045 and 0047, Pg. 8 ¶ 0066, Pg. 9 ¶ 0071 and 0073, Pg. 10 ¶ 0080, Pg. 11 ¶ 0086 and 0091 - 0093, Pg. 16 ¶ 0137 [“Archiving of functional images is described herein to help illustrate the disclosed subject matter… It will be appreciated that the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images), and gifted images (e.g., memes, etc., which can include images received via a social network, messaging service, or the like)” and “archiving can include moving the image data of the archived images to be stored in an archive storage space of data storage (e.g., a storage area, a storage device, a class of storage such as long term storage, an archive folder, etc. that is different than the storage used for non-archived images), e.g., to reduce storage space usage on user devices and/or server devices”]) Candelore and Cheng et al. are combinable because they are both directed towards methods and systems of facilitating image storage management as well as managing duplicate images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Candelore with the teachings of Cheng et al. These modifications would have been prompted in order to enhance the base device of Candelore with the well-known techniques Cheng et al. applied to a similar device. Managing duplicate images detected from two or more images captured during a burst image capture, as taught by Cheng et al., would enhance the base device of Candelore by expanding the number of potential applications in which the techniques of the base device may be beneficial to end-users thereby increasing its appeal and marketability. Furthermore, this modification would have been prompted by the teachings and suggestions of Candelore that his invention may be utilized to detect duplicate images out of a plurality of images taken captured in quick succession, see at least page 1 paragraphs 0003 and 0009, page 4 paragraph 0050 and page 5 paragraph 0056 of Candelore. In addition, blocking the receiving device from viewing at least one received image when a duplicate is found on the receiving device, as taught by Cheng et al., would enhance the base device of Candelore by allowing for it to be implemented on a user device that is distinct from an imaging device that the user utilized to capture the images thereby enabling duplicate image management to be carried out on a plurality of user images, obtained from a variety of different sources, that are all stored in a single centralized location. Moreover, this modification would have been prompted by the teachings and suggestions of Candelore that his teachings may be carried out in a computer ecosystem comprising a plurality of user devices that communicate with each other and that his teachings may be executed locally and/or in connection with a server, see at least figure 1, page 2 paragraphs 0018 - 0020 and 0029, page 3 paragraphs 0036 - 0037 and 0041 and page 4 paragraphs 0045 - 0046 and 0050 of Candelore. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the teachings of the base device would be applied to two or more images captured during a burst image capture so as to increase its appeal and marketability to end-users by permitting duplicate images to be detected and appropriately managed from images captured during burst image captures and in that duplicate image management would be carried out on a plurality of user images, obtained from a variety of different sources, that are all stored in a single centralized location. Therefore, it would have been obvious to combine Candelore with Cheng et al. to obtain the invention as specified in claim 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Smith et al. U.S. Publication No. 2015/0117749 A1; which is directed towards systems and methods for processing images of documents, wherein optical character recognition is utilized to extract data from a received image of a document, the extracted data is compared against data extracted from previously received images of documents to identify duplicate documents and the identified duplicate documents are eliminated.
b.	Subramanian U.S. Publication No. 2009/0319570 A1; which is directed towards a system and method for consolidating duplicate item images, wherein a tentative image is received at a host device from a user device, an image identifier is generated for the tentative image and compared against existing image identifiers stored in the host device and the tentative image is discarded from the host device if its image identifier matches an existing image identifier at the host device.
c.	Suman U.S. Publication No. 2017/0193329 A1; which is directed towards a method and system that automatically identifies duplicate images of documents, wherein hashes of received images of documents are created and compared to hashes of existing images of documents to identify duplicate images of documents and, based on the result, the system avoids storing the identified duplicate images of documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667